PER CURIAM.
The first question presented is whether petitioners’ partnership on the settlement of sell and buy contracts of “when issued” securities realized a net short-term capital gain as found by the Tax Court or a long-term capital gain and a short-term capital loss as urged by petitioners
We find ample factual basis in the record for the Tax Court’s conclusion that what took place on the settlement date was a sa]e ancj exchange not of the contract rights but of the securities involved which resulted in a short-term capital transaction.
The second question concerns the re-computations of taxpayers deficiencies. We think that these were properly calculated under Rule 50 of the rules of that court. They were the direct consequence „ ,, m ^ , of the Tax Court s findings and opinion , , and made necessary by the differences between those findings and opinion and the earlier determination by the Corn-missioner. They did not constitute new issues.
The decisions of the Tax Court, 19 T.C. 641, will be affirmed.